DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Upon further review and consideration, both the previously indicated allowable subject matter and the finality of the Final Office Action mailed on 6/14/21 has been withdrawn and a new non-final Office Action is set forth below.  

Claim Status
Claims 1, 3, 4, 14, 15 and 17 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 3, 15 and 17 and canceled claims 2, 5-13 and 16.

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 21 – add --and-- after “thereof,”
Line 26 – replace “a” between “comprising” and “locking pin” with --the--.
Correction is required.

Claim 4 objected to because of the following informalities:
Line 2 – replace “a” before “flexible leash” with --the--.
Correction is required.

Claim 15 is objected to because of the following informalities:
Line 9 – replace “form the second collar” with --from a second collar of the pair of collars,--.
Line 11 - replace “a” before “second collar” with --the--.
Line 19 – add --the-- before “receiving notch”.
Line 23 – add --and-- after “thereof,”
Line 30 – replace “abutment” after “radial” with --abutments--.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "the ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim as a ring has not been recited in claim 15 from which claim 17 now depends.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisk U.S. Patent Application Publication 2010/0320758.

With regard to claim 1, and as seen in Figures 8-11, Sisk discloses a pipe attachment clamp comprising:
a) a pair of collars (at 40, 41) having an inner annular channel (at 40d, 41d) for receiving a pair of opposing flanges of pipes to be coupled (not a part of the claimed invention),
b) a hinge coupling (at 42) at a distal end of each collar to the distal end of the other collar, in which the collars are disposed primarily in a first plane,
c) an adjustable coupling for connecting a proximal end of each collar, the adjustable coupling being formed by:
i) a first radial abutment (at 40b) from a proximal end of a first collar (at 40 of the pair of collars, the first radial abutment being shaped to provide a latch receiving means (receiving means at 40c),
ii) a second radial abutment (at 41b) from a proximal end of a second collar (at 41) of the pair of the collars including:
(1) a hinge (at 41c),

iii) a lever (at 45) connected at a proximal end (end of 45 next to 48) to the distal end of the armature and having a distal end (end at 45c) opposing the proximal end,
iv) a latch (at 44) having a proximal end (end at 44c) for extending over the first radial abutment and engaging the latch receiving means (see Figure 9), wherein the latch is connected in rotary engagement (at 45e) to the lever to secure the first and second radial abutments in a closed position (see Figures 8 and 9) when the distal end of the lever is pivoted toward the second collar to a latched position to secure each collar to the other at the proximal ends thereof,
v) a pair of eyelets (at 46, 45d) capable of overlapping in which a first eyelet (at 46) of the pair is disposed on the second collar (at 41) and a second eyelet (at 45d) of the pair is disposed on the lever (at 45) to overlap with the first eyelet for receiving a locking pin having a principal axis oriented orthogonal to the first plane when inserted through the first eyelet and the second eyelet to secure the latch in the latch receiving means and further comprising a locking pin (at 47).
However, Sisk does not disclose that the locking pin is attached with a flexible leash to the clamp.  Adding a flexible leash to the locking pin would allow the locking pin to be attached to the clamp and would also prevent the locking pin from being lost should the locking pin be inadvertently detached from the pair of eyelets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a flexible leash to the locking pin to 

With regard to claim 3, and as seen in Figures 8-11, Sisk discloses wherein the locking pin (at 47) is coupled to a ring (see ring portion of 47 in Figure 8) for grasping and removal from the first eyelet and the second eyelet.

With regard to claim 4, and as seen in Figures 8-11, Sisk discloses the claimed invention but does not expressly disclose that the locking pin is attached with the flexible leash to the clamp at the ring.  Attaching the flexible leash to the locking pin at the ring would be the obvious location to attach the leash to prevent accidental loss of the locking pin should inadvertent detachment occur between the locking pin and the pair of eyelets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the locking pin be attached with the flexible leash to the clamp at the ring as the ring would be the obvious location to attach the leash to prevent accidental loss of the locking pin should inadvertent detachment occur between the locking pin and the pair of eyelets.

With regard to claim 15, and as seen in Figures 8-11, Sisk discloses a pipe attachment clamp comprising:
a) a pair of collars (at 40, 41) having an inner annular channel (at 40d, 41d) for receiving a pair of opposing flanges of pipes to be coupled (not a part of the claimed invention),

c) an adjustable coupling for connecting a proximal end of each collar, the adjustable coupling being formed by:
i) a first radial abutment (at 40b) from a proximal end of a first collar (at 40) of the pair of collars, the first radial abutment having a receiving notch (notch behind 40c) in a side distal form the second collar (at 41),
ii) a second radial abutment (at 41b) from a proximal end of a second collar (at 41) of the pair of the collars including:
(1) a hinge (at 41c) ,
(2) an armature (at 48) having a proximal end (end next to 41c) and an opposing distal end (end next to 45) and that is connected to the hinge (at 41c) at the proximal end to rotate in the first plane via the hinge,
iii) a lever (at 45) connected at a proximal end (end of 45 next to 48) to the distal end of the armature and having a distal end (end at 45c) opposing the proximal end,
iv) a latch (at 44) having a proximal end (end at 44c) for extending over the first radial abutment and engaging receiving notch (see Figure 9), wherein the latch is connected in rotary engagement (at 45e) to the lever to secure the first and second radial abutments in a closed position (see Figures 8 and 9) when the distal end of the lever is pivoted toward the second collar to a latched position to secure each collar to the other at the proximal ends thereof,
v) a locking pin (at 47),

However, Sisk does not disclose that the locking pin is attached with a flexible leash to the clamp.  Adding a flexible leash to the locking pin would allow the locking pin to be attached to the clamp and would also prevent the locking pin from being lost should the locking pin be inadvertently detached from the pair of eyelets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a flexible leash to the locking pin to allow the locking pin to be attached to the clamp and to also prevent the locking pin from being lost should the locking pin be inadvertently detached from the pair of eyelets.

With regard to claim 17, and as seen in Figures 8-11, Sisk discloses wherein the locking pin (at 47) is coupled to a ring (see ring portion of 47 in Figure 8) but does not disclose that the locking pin is attached with a flexible leash to the clamp at the ring.  Attaching the flexible leash to the locking pin at the ring would be the obvious location to attach the leash to prevent accidental loss of the locking pin should inadvertent detachment occur between the locking pin and the pair of eyelets.
.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisk in view of Pastva, Jr. U.S. Patent No. 3,476,410.

With regard to claim 14, Sisk discloses wherein the latch receiving means is a receiving notch (notch around 40c) in a side of the first radial abutment (at 40) that is opposite from the second radial abutment (at 41) but does not disclose that the latch is a rigid wire loop having a distal end that engages the receiving notch to secure the first and second radial abutments in a closed position.  Pastva, Jr. teaches that the latch can be a rigid wire loop (at 80) having a distal end that engages a receiving notch to secure first and second radial abutments in a closed position to create a pipe coupling.
As both Sisk and Pastva, Jr. teach pipe clamps utilizing a latch that engages a receiving notch to secure first and second radial abutments in a closed position, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the latches to achieve the predictable result of creating a pipe coupling.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 14, 15, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Brewer, Hampe, Love, Dams, Kroulik, and Weinhold are being cited to show other examples of pipe attachment clamps with a pair of collars, a hinge coupling and an adjustable coupling with first and second radial abutments, a hinge, an armature, a lever and a latch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679